NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                         DEC 07 2009

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 JORGE RODRIGUEZ-ALONSO,                          No. 07-70025

               Petitioner,                        Agency No. A093-322-411

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Jorge Rodriguez-Alonso, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of due



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
process violations in immigration proceedings. Ibarra-Flores v. Gonzales, 439
F.3d 614, 620 (9th Cir. 2006). We dismiss in part and deny in part the petition for

review.

       To the extent Rodriguez-Alonso challenges the BIA’s June 29, 2006, order

dismissing his underlying appeal, we lack jurisdiction because this petition for

review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th

Cir. 2003).

       We also lack jurisdiction to review the BIA’s denial of Rodriguez-Alonso’s

motion to reopen, which introduced further evidence of hardship to his United

States citizen children. See Fernandez v. Gonzales, 439 F.3d 592, 600 (9th Cir.

2006) (“Section 1252(a)(2)(B)(i) . . . bars jurisdiction where the question presented

is essentially the same discretionary issue originally decided.”). It follows that we

lack jurisdiction to review Rodriguez-Alonso’s contention that the BIA failed to

explain adequately its reasons for denying the motion to reopen. See id. at 603-04.

       Rodriguez-Alonso’s contention that the BIA violated due process by

mischaracterizing the immigration judge’s weighing of the evidence is unavailing.

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




JTK/Research                               2                                    07-70025